Citation Nr: 1525285	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for cervical spine mechanical strain.

2.  Entitlement to a disability rating in excess of 20 percent for lumbosacral spine mechanical strain.

3.  Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral pain syndrome with musculoligamentous strain.

4.  Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral pain syndrome with musculoligamentous strain.

5.  Entitlement to a disability rating in excess of 20 percent for right shoulder tendonitis and bursitis.

6.  Whether new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1992 to December 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a June 2009 rating decision, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran did not appeal the decision and it became final.  The current record includes several psychiatric diagnoses.  Thus, the Board has characterized the claim as noted on the title page.  Clemons v. Shinseki, 23 Vet. App. (2009). 

The issues of entitlement to service connection for a psychiatric disorder, on its merits, and of entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have forward flexion of his cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of his cervical spine limited to 170 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed, lordosis, or abnormal kyphosis; nor does he have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks during the past 12 months.  

2.  The Veteran does not have forward flexion of his lumbar spine limited to 30 degrees or less or ankylosis of his entire thoracolumbar spine.  

3.  The Veteran's left knee disability is manifested by pain with some impairment of motion; flexion is not limited to 30 degrees or less; extension is not limited to 5 degrees; and there is no slight recurrent subluxation or lateral instability. 

4.  The Veteran's right knee disability is manifested by pain with some impairment of motion; flexion is not limited to 30 degrees or less; extension is not limited to 5 degrees; and there is no slight recurrent subluxation or lateral instability. 

5.  The Veteran's right (major) shoulder tendonitis and bursitis has been characterized by symptoms of pain; impairment of the humerus, clavicle, or scapula, or limitation of motion of the arm to midway between the side and shoulder level has not been shown.

6.  The RO denied service connection for a psychiatric disorder in June 2009 and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determination.


7.  Since the final June 2009 decision denying service connection for a psychiatric disorder, certain evidence relating to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for cervical spine mechanical strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  The criteria for a disability rating in excess of 20 percent for lumbosacral spine mechanical strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5237 (2014).

3.  The criteria for a disability rating in excess of 10 percent for left knee patellofemoral syndrome and musculoligamentous strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5260 (2014).

4.  The criteria for a disability rating in excess of 10 percent for right knee patellofemoral syndrome and musculoligamentous strain are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5260 (2014).

5.  The criteria for a disability rating in excess of 20 percent for right (dominant) shoulder tendonitis and bursitis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5201 (2014).

6.  The June 2009 RO decision denying service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

7.  The criteria to reopen the claim for service connection for a psychiatric disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in January 2011 and April 2012.

The duty to assist has also been met.  VA has obtained VA and private medical records; assisted the Veteran in obtaining evidence; and obtained VA medical opinions or examinations.  The examinations are adequate as they provide all information necessary to rate the disabilities at issue.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

Increased ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The RO accepted the Veteran's April 2011 claim for TDIU as claims for increased ratings.  

Cervical and lumbar spine disabilities 

The Veteran appeals the RO's denial of a rating greater than 10 percent for cervical spine mechanical strain, and a rating in excess of 20 percent for lumbosacral spine mechanical strain.  Both disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.  Under Note (1), any associated objective neurological abnormalities are to be rated separately.  As there is no evidence that the Veteran has been diagnosed with intervertebral disc syndrome, consideration of either claim under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not warranted.  

Regarding the claim for rating in excess of 10 percent for the cervical spine disability, under DC 5237, a 20 percent rating is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed, lordosis, or abnormal kyphosis.  

The evidence does not show or nearly approximate the criteria for a 20 percent rating for the Veteran's cervical spine mechanical strain, even when 38 C.F.R. §§ 4.40 and 4.45 are considered.  On VA examination in June 2012, the Veteran's cervical spine flexion was to 45 degrees, extension was to 25 degrees, left and right lateral flexion was to 35 degrees, and left and right lateral rotation was to 70 degrees.  Even with repetitive motion, while there was pain, flexion was to 45 degrees, extension was to 10 degrees, left and right lateral flexion was to 30 degrees, and left and right lateral rotation was to 60 degrees.  The examination demonstrated that the Veteran did not have muscle spasm, localized tenderness, or guarding severe enough to cause abnormal gait or abnormal spinal contour.  No muscle atrophy was noted on VA examination in October 2012.  

As forward flexion was shown to be greater than 40 degrees, combined range of motion is greater than 170 degrees and there is no evidence of abnormal spinal contour or vertebral fracture, the criteria for an increased, 20 percent rating have not been met.  

The Board has also considered whether a separate compensable rating for neurological impairment related to the cervical spine disability is warranted at any time during the rating period in question, but finds that it is not.  VA examination findings in October 2012 were of bilaterally normal upper extremity muscle strength, 2+ reflexes, and normal radial, median, ulnar, musculocutaneous, circumflex, long thoracic, and upper, middle, and radicular group nerves bilaterally.  Mild right and left upper extremity intermittent pain and paresthesias were complained of, and sensory examination of the right and left hands/fingers was decreased.  However, service connection is in effect for right and left hand tendonitis and paresthesias; those symptoms are contemplated under those disabilities.  Thus, a separate rating for neurological impairment related to the cervical spine disability is not warranted.  

Regarding the claim for rating in excess of 20 percent for the Veteran's lumbosacral spine disability, a 40 percent rating is warranted when there is forward flexion of lumbar spine to 30 degrees or less; or favorable ankylosis of his entire thoracolumbar spine.  

The evidence does not show or more closely approximate the criteria for a 40 percent rating, even when 38 C.F.R. § 4.40, 4.45 are considered.  Instead, on VA examination in June 2012, the Veteran's thoracolumbar spine flexion was to 60 degrees.  Even with repetitive motion, while there was some pain, flexion was to at least 40 degrees.  There was no ankylosis.  

The Board has also considered whether a separate compensable rating for neurological impairment related to the lumbosacral spine disability is warranted at any time during the rating period, but concludes that it is not.  An October 2012 VA examination noted a diagnosis of L5 radiculopathy and related impairment.  In February 2013, a VA examiner opined that the L5 radiculopathy is not related to the service-connected low back disability, and gave detailed reasons for this opinion, citing evidence from the record.  

In light of the above, schedular ratings in excess of the 10 percent assigned for the cervical spine disability or in excess of the 20 percent assigned for the lumbar spine disability are not warranted.

Knee disabilities

Each service-connected knee disorder is currently assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5260. 

Under DC 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  Leg flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5261. 

A knee disability can be rated for both limitation of leg flexion under DC 5260 and limitation of leg extension under DC 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).  Under DC 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Based on a review of the evidence, the Board finds that the schedular criteria for a rating greater than 10 percent for the Veteran's service-connected left or right knee disabilities are not met or nearly approximated.  On VA examination in 2012, the Veteran had left and right knee flexion to 140 degrees and extension to 0 degrees, even with repetitive use testing.  He also had no instability of either knee.  The only functional loss was weakened movement and crepitus of both legs, and stiffness of the left knee, each compensated with the 10 percent ratings assigned.  Thus, the criteria for an increased rating under DC 5260 are not met for either knee.  As there is no evidence of limitation of extension or instability in either knee, separate ratings under DC 5261 and 5257 are not warranted.  Accordingly, it is clear that the schedular criteria for higher ratings under 38 C.F.R. § 4.71a are not met.  

Right Shoulder Tendonitis and Bursitis

The Veteran's right shoulder disability is rated 20 percent under DC 5201 for limitation of motion of an arm at the shoulder level.  To warrant the next higher (under DC 5201) schedular rating for disability of the major shoulder, there must be limitation of arm motion at (or approximating; see 38 C.F.R. § 4.7) midway between the side and shoulder level.  Normal range of motion of the shoulders is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees (90 degrees flexion and abduction constitutes shoulder level).  38 C.F.R. § 4.71, Plate I.

The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under DC 5201 for each arm that suffers from limited motion at the shoulder joint.  The DC does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm.  See Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Based on a review of the evidence, the Board finds that the schedular criteria for a rating greater than 20 percent for the Veteran's service-connected right shoulder disability is not met or nearly approximated.  The restrictions found on examinations fall short of the requirements for a 30 percent rating.  On June 2012 VA examination, abduction was to 180 degrees with no pain, suggesting that the Veteran did not have limitation of motion even to the shoulder level, but instead had full range of arm movement (well above 90 degrees).  Further, the Veteran had no additional limitation with repetitive motion.  Review of the record shows that the Veteran has reported complaints of ongoing right shoulder pain; however, these records do not show (or approximate) limitation of the right arm to midway between the side and shoulder level.  In short, the evidence does not show, nor does the Veteran allege, that he has, or at any time during the period for consideration has had, limitation of arm motion to midway between the side and shoulder level.  Instead, he generally complains of right shoulder pain; however, such limitation is accounted for by the 20 percent rating currently assigned.  See Deluca, 8 Vet. App. at 202.  Accordingly, a rating in excess of 20 percent under Code 5201 is not warranted. 

The Board has also considered whether an increased rating may be warranted under another applicable DC; however DCs 5200 (ankylosis), 5202 (humerus impairment), and 5203 (clavicle or scapula impairment) require pathology and symptoms not shown, and rating under those DCs would be inappropriate.  As a preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent, it must be denied.

Other considerations 

The Board has also considered the Veteran's lay statements that his back, knee and right shoulder disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The discussion above reflects that the symptoms of the Veteran's back, including both orthopedic and any possibly related neurologic manifestations, and right shoulder disabilities are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that his bilateral knee disabilities are primarily manifested by pain, tenderness and limitation of motion.  Many of the applicable diagnostic codes used to rate the knee disabilities provide for ratings based on limitation of motion.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 (2008).

That Board has also considered that the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Claim to reopen

The RO denied service connection for PTSD in June 2009, and the Veteran was notified of this decision and of his appellate rights by a letter dated that month.  He did not appeal.  Additional relevant evidence was not received within one year of notification of the determination.  Thus, the June 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial of the claim was on the basis of the absence of the required proof of a service stressor for PTSD.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

The phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denial of service connection for a psychiatric disorder in June 2009 is sufficient to reopen the claims.  The Veteran is service-connected for a number of medical conditions, and A.H.F., PHD, HSPP (Dr. F) rendered a medical opinion in December 2012 that the Veteran's current depressive disorder, variously diagnosed as major depressive disorder, posttraumatic stress disorder (PTSD), and dysthymic disorder, is more likely than not related directly to his "service-connected medical condition."  

This is evidence of a possible nexus between service-connected disabilities and the psychiatric disorder for which service connection is sought.  Evidence of this nature was not previously of record in June 2009, and is necessary.  Accordingly, the Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claim and which is neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claim for service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to this claim on remand below.

ORDER

A rating in excess of 10 percent for cervical spine mechanical strain is not warranted.  

A rating in excess of 20 percent for lumbosacral spine mechanical strain is not warranted.  

A rating in excess of 10 percent for left knee patellofemoral syndrome and musculoligamentous strain is not warranted.  

A rating in excess of 10 percent for right knee patellofemoral syndrome and musculoligamentous strain is not warranted.  

A rating in excess of 20 percent for right shoulder tendonitis and bursitis is not warranted.  

New and material evidence has been received to reopen the claim for service connection for a psychiatric disorder.  To this extent only, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

The Veteran seeks service connection for a psychiatric disorder.  As Dr. F. noted in December 2012, the Veteran's psychiatric disorder has been variously diagnosed as major depressive disorder, PTSD, and dysthymic disorder.  Based on a review of the record, it is unclear to the Board what Axis I psychiatric diagnoses are warranted and what "service-connected medical condition" Dr. F. considered the basis for the relationship.  For example, service connection was initially denied for PTSD because there was no verified stressor.  Thus, the basis for Dr. F.'s reference to a diagnosis of PTSD is unclear.  Dr. F.'s reference to the Veteran's "service-connected medical condition" is also vague.  The Veteran is service connected for numerous disabilities; however, Dr. F. did not refer to anything specific.

In contrast to Dr. F.'s opinion, in June 2013 a VA psychiatric examiner opined that a psychiatric disorder was not proximately due to or the result of a service-connected condition.  That examiner made no reference to the prior opinion of Dr. F.  

Neither report is particularly well explained, and neither contains all of the information necessary for VA to make a decision on the claim.  Thus, a new VA psychiatric examination is warranted.  38 C.F.R. § 3.159(c)(4).   

The Board further notes that the earliest post-service report of record concerning psychiatric problems is dated in December 2007.  That report makes reference to a psychiatric/psychological evaluation in 2003, with no follow-up or treatment.  A September 2012 RO rating decision indicates that a review of electronic treatment records from September 2002 to more recently was conducted in September 2012, and that service connection for major depressive disorder for the purpose of establishing eligibility to mental health treatment was established.  The 2003 psychiatric/psychological evaluation report remains absent from the claims record.  Any available additional relevant reports from 2003 or otherwise should be obtained for the claims record to assist the Veteran in accordance with 38 C.F.R. § 3.159.  

In connection with the claim for TDIU, a VA Form 21-8940 submitted in about April or May 2011 indicates that the Veteran has 1 year of college education and work experience as a police officer from December 2002 to July 2007, and that he earned $56,000 doing this in 2004.  There are medical opinions of record concerning his employability.  However, given the need for further development on the claim of service connection for a psychiatric disorder, adjudication of the claim for TDIU is deferred.    

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric complaints since service.  After obtaining the necessary release, obtain those records, including any psychiatric/psychological evaluation report from 2003.  

2.  After the above record development is completed, the Veteran should be scheduled for an appropriate VA examination to determine the current nature and likely etiology of his claimed psychiatric disorder.  It is imperative that the claims file and copies of all pertinent records be made available to the examiner for review in connection with the examination.  

Based on the examination and review of the record, the examiner should address the following:  

a)  The examiner should conduct the examination with consideration of the current diagnostic criteria for PTSD.  The examination report should include a detailed account of all pathology present.  Any further indicated special studies, including psychological studies, should be accomplished.

b)  If a diagnosis of PTSD is appropriate, the examiner should specify the stressor relied upon.  

c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to service, to include any psychiatric symptomatology alluded to in September 1999, August 2000, and May 2001 medical records?  

d) Is it at least as likely as not (50 percent or higher degree of probability) that any current psychiatric disorder was caused by his service-connected disabilities?

e) Is it at least as likely as not that any current psychiatric disorder was aggravated by his service-connected disabilities?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of psychiatric disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to address the functional impairment related to the service-connected disabilities and provide an opinion as to whether the Veteran's service-connected disabilities (right shoulder tendonitis and bursitis; cervical and lumbosacral spine mechanical strains; left and right knee patellofemoral syndrome and musculoligamentous strain; right and left hand tendonitis with paresthesias; bilateral shin splints; left eye metallic foreign body; maxillary sinusitis; dyspepsia; and herpes simplex virus type 2) either singly or taken together, render him unable to secure or follow a substantially gainful occupation, consistent with his 1 year of college education and his occupational experience as a police officer.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicate the Veteran's pending claims in light of the additional evidence added to the record.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


